            Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT LEE MURRAY,

                                    Plaintiff,

                        -against-                                    21-CV-6718 (LJL)

                                                                  ORDER OF SERVICE
 N.Y.C. D.O.C.; 7 JOHN DOW; C.O. 1; JANE
 DOW CAPTAIN,

                                    Defendants.

LEWIS LIMAN, United States District Judge:

       Plaintiff, currently incarcerated at the Bellevue Prison Ward, brings this pro se action

under 42 U.S.C. § 1983, regarding events occurring on November 16, 2020, in a “pen” in the

intake unit of C-95 on Rikers Island.1 Plaintiff alleges that seven correction officers forced him

to strip in front of a female correction officer and pepper sprayed him. Plaintiff further alleges

that one of the male correction officers put his penis in Plaintiff’s “but[t],” and then told him to

“say nothing.” By order dated August 10, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP).2

                                             DISCUSSION

A.     New York City Department of Correction (DOC)

       Plaintiff’s claims against DOC must be dismissed because, as an agency of the City of

New York, DOC is not an entity that can be sued in its own name. N.Y. City Charter ch. 17,

§ 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of any law

shall be brought in the name of the city of New York and not in that of any agency, except where


       1
           It is the Court’s understanding that C-95 is located in the Anna M. Kross Center.
       2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 2 of 10




otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007);

see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is

generally prohibited from suing a municipal agency.”). Accordingly, Plaintiff’s claims against

DOC are dismissed.

B.     New York City

       In light of Plaintiff’s pro se status and his clear intention to assert claims against the City

of New York, the Clerk of Court is directed, under Rule 21 of the Federal Rules of Civil

Procedure, to substitute the City of New York as a defendant in place of DOC. This substitution

is without prejudice to any defenses that the City of New York may wish to assert.

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York

waive service of summons.

C.     Doe defendants

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff may supply

sufficient information to permit the New York City Department of Correction to identify the C-

71 captain and correction officers Plaintiff names in this complaint. It is therefore ordered that

the New York City Law Department, which is the attorney for and agent of the New York City

Department of Correction, must ascertain the identity and badge number of each Doe whom

Plaintiff seeks to sue here and the address where the defendant may be served.3 The New York



       3
         If the Doe defendant is a current or former DOC employee or official, the New York
City Law Department should note in the response to this order that an electronic request for a
waiver of service can be made under the e-service agreement for cases involving DOC
defendants, rather than by personal service at a DOC facility. If the Doe defendant is not a
current or former DOC employee or official, but otherwise works or worked at a DOC facility,

                                                  2
            Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 3 of 10




City Law Department must provide this information to Plaintiff and the Court within sixty days

of the date of this order.

        Absent a showing of good cause, Plaintiff shall have thirty days after he receives this

information to file an amended complaint naming the John Doe defendants. The amended

complaint will replace, not supplement, the original complaint. An amended complaint form that

Plaintiff may use is attached to this order. Once Plaintiff has filed an amended complaint, the

Court will screen the amended complaint and, if necessary, issue an order asking Defendants to

waive service.

D.      Local Rule 33.2

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim.4

                                         CONCLUSION

        The Court dismisses Plaintiff’s claims against the New York City Department of

Correction. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to substitute the

City of New York, under Fed. R. Civ. P. 21, as a defendant in place of DOC.




the New York City Law Department must provide a residential address where the individual may
be served.
        4
        If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                 3
           Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 4 of 10




         The Clerk of Court is further directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that the City of New York waive service of summons.

         The Clerk of Court is also directed to mail a copy of this order and the complaint to the

New York City Law Department at: 100 Church Street, New York, N.Y. 10007. An Amended

Civil Rights Complaint form is attached to this order.

         The Clerk of Court is further directed to mail a copy of this order to Plaintiff, together

with an information package.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     $XJXVW
           New York, New York

                                                                  LEWIS LIMAN
                                                             United States District Judge




                                                   4
               Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 5 of 10




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
          Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 6 of 10




I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
          Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 7 of 10




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
          Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 8 of 10




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
          Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 9 of 10




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
          Case 1:21-cv-06718-LJL Document 7 Filed 08/17/21 Page 10 of 10




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
